51 F.3d 272
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD Petitioner,v.GRAND RIVER SUPER MEAT CENTER, INC., Respondent.
No. 94-6483.
United States Court of Appeals, Sixth Circuit.
March 27, 1995.

Before:  JONES, CONTIE, and BATCHELDER, Circuit Judges.

JUDGMENT

1
The National Labor Relations Board (the "Board") applies for summary enforcement of its June 3, 1994, decision and order in Case No. 7-CA-34237 in which it found the respondent violated federal labor law and directed the respondent to take certain remedial steps stated therein.  The respondent appeared at the trial before the administrative law judge (the "ALJ").  Although it initially filed exceptions with the Board from the ALJ's decision, it later withdrew such exceptions.  It has not filed a response to the Board's application to this court.  Under these circumstances, we conclude the Board is entitled to the relief sought.  See NLRB v. Tri-State Warehouse & Distributing, Inc., 677 F.2d 31 (6th Cir.1982) (order) (in the absence of extraordinary circumstances, a Board decision and order is entitled to summary enforcement if no objections are filed with the Board);  NLRB v. Innkeepers of Ohio, Inc., 596 F.2d 177 (6th Cir.1979) (order).


2
It therefore is ORDERED that the Board's decision and order in Case No. 7-CA-34237 is hereby enforced.  The respondent, Grand River Super Meat Center, Inc., its officers, agents, successors and assigns, shall:

1. Cease and desist from:

3
(a) Discharging, laying off or otherwise discriminating against its employees because of their concerted activities protected by the National Labor Relations Act (the "Act").


4
(b) In any like or related manner interfering with, restraining or coercing its employees in the exercise of the rights guaranteed to them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act:


6
(a) If it has not already done so, offer Vanessa Booker, Clifton Bradley, Sandrena Brown, Tyrone C. Gardner, Donald Golden, Brett Handsor, Michael Owens, Moses Passmore, Leroy Plumer, Tommie Terry and Maurice Shelby immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or other rights or privileges previously enjoyed, and make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them in the manner set forth in the Remedy section of the ALJ's decision.


7
(b) Remove from its files any reference to their unlawful discharges, and notify Vanessa Booker, Clifton Bradley, Sandrena Brown, Tyrone C. Gardner, Donald Golden, Brett Handsor, Michael Owens, Moses Passmore, Leroy Plumer, Tommie Terry and Maurice Shelby in writing that this has been done and that the discharges will not be used against them in any way.


8
(c) Preserve and, on request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this judgment.


9
(d) Post at its Detroit, Michigan, place of business copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the respondent's authorized representative, shall be posted by the respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(e) Notify the said Regional Director, in writing, within 20 days from the date of this judgment, what steps the respondent has taken to comply with this judgment.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
Section 7 of the Act gives employees these rights.

To organize
To form, join, or assist any union

15
To bargain collectively through representatives of their own choice


16
To act together for other mutual aid or protection


17
To choose not to engage in any of these protected concerted activities.


18
WE WILL NOT discharge, lay off or otherwise discriminate against our employees because of their concerted activities protected by the Act.


19
WE WILL NOT in any like or related manner interfere with, restrain or coerce our employees in the exercise of the rights guaranteed to them by Section 7 of the Act.


20
WE WILL, if we have not already so, offer Vanessa Booker, Clifton Bradley, Sandrena Brown, Tyrone C. Gardner, Donald Golden, Brett Handsor, Michael Owens, Moses Passmore, Leroy Plumer, Tommie Terry and Maurice Shelby immediate unconditional and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or other rights or privileges previously enjoyed, and WE WILL make them whole for any loss of earnings and other benefits resulting from their discharge, less any net earnings, plus interest.


21
WE WILL remove from our files any reference to their unlawful discharges of January 9, 1993, and notify Vanessa Booker, Clifton Bradley, Sandrena Brown, Tyrone C. Gardner, Donald Golden, Brett Handsor, Michael Owens, Moses Passmore, Leroy Plumer, Tommie Terry and Maurice Shelby in writing that this has been done and that the discharges will not be used against them in any way.


22
GRAND RIVER SUPER MEAT CENTER, INC.


23
(Employer)

Dated ______
By ____________________

24
(Representative) (Title)


25
This is an official notice and must not be defaced by anyone.


26
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313--226-3219.